Citation Nr: 1647647	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-17 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for meralgia paresthetica of right lateral thigh.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from May 1977 to March 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the RO that granted service connection for meralgia paresthetica of right lateral thigh evaluated as 10 percent disabling effective September 3, 2010.  The Veteran timely appealed for a higher initial rating.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for higher compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU was denied specifically by the RO in a June 2010 rating decision, and the Veteran did not perfect an appeal; hence, the issue currently is not in appellate status.

In January 2016, the Veteran testified during a video conference hearing before the undersigned.  In March 2016, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's meralgia paresthetica of right lateral thigh has been manifested primarily by constant pain, spasms, and sensory deficits of the right lower extremity equivalent to, at most, severe incomplete paralysis of the external cutaneous nerve of thigh; motor weakness, muscle atrophy, or trophic changes equivalent to complete paralysis of the external cutaneous nerve of thigh have not been demonstrated. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for meralgia paresthetica of right lateral thigh are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a Diagnostic Codes 8529, 8629 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a September 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for meralgia paresthetica of right lateral thigh, effective September 3, 2010.  The RO currently assigned an initial 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8699-8629, pertaining to neuritis of the external cutaneous nerve of thigh.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The criteria for rating diseases of the peripheral nerves are based on paralysis, neuritis, or neuralgia.  Because the evidence shows that the Veteran's right lower extremity is functional, it is clear that the peripheral neuropathy does not produce complete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves). 

Neuritis of a peripheral nerve, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain-at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124 (with exceptions not relevant here).

A 0 percent (noncompensable) evaluation is warranted for mild or moderate incomplete paralysis of the external cutaneous nerve of thigh.  A 10 percent evaluation is warranted for severe to complete paralysis of the external cutaneous nerve of thigh.  38 C.F.R. § 4.124a, Diagnostic Code 8529.

In this case, the Veteran described numbness in his right thigh and tenderness or soreness going down his right leg from his hip to his knee.  He described spasms that felt like an electrical shock that immobilized his leg for the second or two that he had them, and caused him to fall.  The Board finds the Veteran's statements to be credible.

Social Security records reveal that the Veteran has had persistent numbness in his right lower extremity following a total right knee replacement in January 2009.  Since February 2009, private records reveal signs of meralgia paresthetica which bother the Veteran when walking or sleeping on his right side.  Examiners have attributed the Veteran's meralgia paresthetica of right lateral thigh to the right total knee arthroplasty.

The report of a December 2010 VA examination reflects symptoms of numbness, paresthesias, dysesthesias, and pain at the lateral aspect of the Veteran's right thigh.  Decreased sensory was noted to pinprick, light touch, and temperature.  Detailed motor examination of the right hip and knee on flexion and extension revealed findings of active movement against full resistance.  There was no muscle atrophy.  The Veteran's gait was antalgic.  The examiner indicated that the functioning of no joint was affected by the nerve disorder.  Nerve conduction studies conducted in July 2009 had revealed fairly normal femoral nerve motor conduction velocity testing, and electromyograph of the right lower extremity was normal.  Clinical evaluation revealed meralgia paresthetica.

VA records, dated in November 2011, reveal that the Veteran's prosthesis was in good position without evidence of bone loss or loosening; and there was no indication for surgical intervention involving the knee.  In January 2012, the Veteran complained of right leg pain; and described numbness and tingling in the right top of thigh, an electrical shock periodically throughout the day, and constant discomfort from numbness and tingling.  Although his motor strength was described as full in December 2012, the Veteran had difficulty getting up from chair and he walked with an antalgic gait with a cane in his left hand.

Following the March 2016 remand, the Veteran underwent a VA examination in May 2016 for purposes of determining the severity of his meralgia paresthetica of right lateral thigh.  The examiner noted the Veteran's medical history including review of the treatment records, and his complaints of symptoms of electric shock-like pain sensation and spasms in the outer part of his right upper leg occurring several times a day; and constant numbness and tingling in the front and lateral parts of his right thigh since the total right knee replacement in 2009.  The examiner noted that the Veteran had five-to-six falls within the past two years, following the electric shock-like sensation and spasms in his right thigh; and that the Veteran was not using his cane each time.  He no longer drove in order to avoid problems that occurred from his right thigh symptoms while driving.

Examination in May 2016 revealed current symptoms of mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness involving the right lower extremity.  Muscle strength testing was normal.  There was no muscle atrophy and no trophic changes.  Deep tendon reflexes of the right knee were absent, and of the right ankle were hypoactive.  Sensory examination of the right thigh and knee was decreased.  Other sensory findings included decreased light touch and pain/pinprick sensation in the lateral part of right thigh, and decreased vibration sense in the lower part of right lateral thigh.  Position sense in right leg was normal.  The examiner described the Veteran's gait as antalgic with cane in left hand, and the Veteran walked slowly with cane with slight difficulty.  Evaluation of each nerve of the right lower extremity-including sciatic, external popliteal, musculocutaneous, anterior tibial, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous, and ilio-inguinal-was normal.

The May 2016 examiner noted that the Veteran's peripheral nerve condition caused functional impairment in terms of limitation with driving, prolonged sitting, and walking.  There was mild tenderness over the right lateral thigh without warmth/redness of overlying skin.  There was no discrepancy in the bilateral thigh circumference.  The examiner found clinical evidence of incomplete paralysis of right lateral femoral cutaneous nerve of mild severity, supporting a diagnosis of meralgia paresthetica.  The examiner also indicated that the Veteran's obesity, uncontrolled diabetes, and age were likely possible risk factors contributing to the reported worsening of symptoms of meralgia paresthetica of right lateral thigh.

For diseases of the peripheral nerves, combined nerve injuries are rated by reference to the major involvement; or if sufficient in extent, consider radicular group ratings.  As shown above, the May 2016 examiner identified sensory deficits of the right lower extremity and involving the right lateral femoral cutaneous nerve.  Here, the Veteran is in receipt of the maximum rating for severe to complete paralysis of the external cutaneous nerve of thigh under Diagnostic Code 8529.

No examiner has identified complete paralysis of the external cutaneous nerve of thigh of the right lower extremity.  While the Veteran is competent to describe some sensory deficit, spasms, and pain in his right lower extremity, the objective evidence on neurological testing weighs against the Veteran's lay reports as to symptoms of complete paralysis.  Although the right knee reflex was absent, the Veteran was still able to get up from a chair with difficulty.  Therefore, it cannot be said that there is no active movement possible of muscles above the knee.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate. As such, referral for consideration of an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for status-post right total knee arthroplasty, adjustment disorder with depressed and anxious mood, and meralgia paresthetica of right lateral thigh.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's meralgia paresthetica of right lateral thigh combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Hence, an initial disability rating greater than 10 percent for meralgia paresthetica of right lateral thigh is not warranted.


ORDER

An initial evaluation in excess of 10 percent for meralgia paresthetica of right lateral thigh is denied.




____________________________________________
K. J. Alibrando
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


